 



Exhibit 10.1
FOURTH AMENDMENT TO OFFICE LEASE
          THIS FOURTH AMENDMENT TO OFFICE LEASE (“Amendment”), effective
October 27, 2005 (the “Effective Date”), is entered into by and between Malibu
Canyon Office Partners, LLC, a California limited liability company
(“Landlord”), and Ixia, a California corporation (formerly known as Ixia
Communications, Inc., a California corporation) (“Tenant”), with reference to
the following facts:
R E C I T A L S

A.   Landlord and Tenant previously executed that certain Office Lease dated
November 5, 1999 (the “Original Lease”) pursuant to which Tenant leased from
Landlord certain Premises comprising a portion of the Building commonly known as
Building Two, 26601 W. Agoura Road, Calabasas, CA 91302 (the “Original
Premises”);   B.   Landlord and Tenant previously executed that certain First
Amendment to Office Lease dated March 22, 2000 (the “First Amendment”) pursuant
to which Landlord and Tenant expanded the Original Premises under the Lease to
include the entirety of Building Two;   C.   Landlord and Tenant previously
executed that certain Second Amendment to Office Lease dated May 8, 2003 (the
“Second Amendment”) pursuant to which Landlord and Tenant further expanded the
Original Premises under the Lease to include approximately thirteen thousand
four hundred forty-five (13,445) square feet of Rentable Area commonly known as
Building “A”, 26701 W. Agoura Road, Calabasas, CA.   D.   Landlord and Tenant
previously executed that certain Third Amendment to Office Lease dated
September 2004 (the “Third Amendment”) pursuant to which Landlord and Tenant
further expanded the Original Premises under the Lease to include approximately
eight thousand one hundred sixty-seven (8,167) square feet of Rentable Area,
which was the remainder of the space not leased by Tenant in Building “A”, 26701
W. Agoura Road, Calabasas, CA.(the “Original Lease”, the “First Amendment”, the
“Second Amendment” and the “Third Amendment” are sometimes collectively referred
to herein as the “Lease”; the “Original Premises” as expanded pursuant to the
First Amendment, the Second Amendment and the Third Amendment, is sometimes
referred to as the “Premises”);   E.   Tenant desires to further expand the
Premises under the Lease to include additional space in another building in the
Project, which building is commonly known as Building “C”, 26677 W. Agoura Road,
Calabasas, California, and Landlord is willing to lease such additional space to
Tenant subject to and as provided for in this Amendment; and   F.   Landlord and
Tenant desire to modify the Lease as provided in this Amendment,

          NOW THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant agree as
follows:
A G R E E M E N T

1.   Fourth Expansion Premises. From and after the “Fourth Expansion Premises
Commencement Date” (as defined in Section 2 below), the “Premises” leased to
Tenant pursuant to the Lease shall for all purposes be deemed to also include
that certain space (the

1



--------------------------------------------------------------------------------



 



    “Fourth Expansion Premises”) located on the first (1st) floor of Building
“C”, which space is commonly known as 26677 W. Agoura Road, Suite 101,
Calabasas, California, as more particularly shown in Exhibit “A” attached hereto
and incorporated by this reference herein. The Fourth Expansion Premises is
agreed by the parties to contain twelve thousand five hundred twelve (12,512)
square feet of Rentable Area, notwithstanding any deviation therefrom. The
entire Premises is agreed by the parties to contain a total of eighty-four
thousand one hundred twenty-four (84,124) square feet of Rentable Area
(notwithstanding any deviation therefrom), which is comprised of fifty thousand
(50,000) square feet, and the entirety of, Building Two, twenty-one thousand six
hundred twelve (21,612) square feet in, and the entirety of, Building “A”, and
twelve thousand five hundred twelve (12,512) in Building “C”. References to the
“Building” contained in the Lease shall pertain to the either or all of Building
Two, Building “A” and/or Building “C”, as the context requires.   2.   Fourth
Expansion Premises Commencement Date. The term of Tenant’s lease of the Fourth
Expansion Premises shall commence on November 1, 2005 (the “Fourth Expansion
Premises Commencement Date”), and shall expire on January 31, 2009 (the “Fourth
Expansion Premises Expiration Date”) (the period beginning on the Fourth
Expansion Premises Commencement Date and ending on the Fourth Expansion Premises
Expiration Date is referred to herein as the “Fourth Expansion Premises Term”),
unless earlier terminated pursuant to the provisions of the Lease. The Tenant
shall vacate the Fourth Expansion Premises on or before the Fourth Expansion
Premises Expiration Date on the terms and conditions set forth in the Lease.
Tenant acknowledges that the scheduled Fourth Expansion Premises Expiration Date
and the scheduled expiration date of the term of the lease for the remainder of
the Premises are scheduled to occur on different dates.   3.   Base Rent;
Percentage Share; Base Year; Utilities.

a. Commencing on the Fourth Expansion Premises Commencement Date and continuing
throughout the Fourth Expansion Premises Term, the Base Rent payable by Tenant
for the Fourth Expansion Premises shall be Twenty Thousand Dollars ($20,000) per
month. Tenant shall continue to pay Base Rent and Escalation Rent on the other
portions of the Premises as provided in the Lease.
b. Commencing on the Fourth Expansion Premises Rent Commencement Date, Tenant’s
Percentage Share of Building Operating Expenses and Building Tax Expenses shall
be Twenty-eight point seven percent (28.7%) for the Fourth Expansion Premises.
The Fourth Expansion Premises will be leased to Tenant on a “modified gross”,
which means that Tenant, in addition to Tenant’s obligation to pay Base Rent for
the Fourth Expansion Premises, shall also pay to Landlord Escalation Rent for
the Fourth Expansion Premises, which shall be calculated for the Fourth
Expansion Premises on the terms and conditions as set forth for the payment of
Escalation Rent for the Third Expansion Premises; provided, however that the
Base Year for the Fourth Expansion Premises shall be calendar year 2006 and
Tenant’s Percentage Share of Building Operating Expenses for the Fourth
Expansion Premises shall be as set forth above.
c. Notwithstanding anything to the contrary contained in the Lease, Tenant, at
its sole cost and expense, shall procure its own janitorial service for the
Fourth Expansion Premises at least five (5) days a week, but Landlord shall have
the right upon thirty (30) days’ prior written notice to Tenant to take over the
obligation to provide janitorial services for the Fourth Expansion Premises, in
which case Landlord may charge the cost therefor (as reasonably determined by
Landlord) to Tenant as additional rent.
d. Notwithstanding anything to the contrary contained in the Lease, Tenant shall
be responsible for paying for all electrical and other utility services for the
Fourth Expansion Premises, regardless of whether or not the Lease states that
such costs shall be paid by

2



--------------------------------------------------------------------------------



 



Tenant. If any such electrical and other utility services are separately metered
for the Fourth Expansion Premises, then Tenant shall pay the cost thereof
directly to the electrical supplier. If any such electrical and other utility
services are not separately metered for the Fourth Expansion Premises, then
Tenant shall reimburse Landlord for a proportionate share of the charges
applicable to the Fourth Expansion Premises, as reasonably determined by
Landlord.

4.   Furniture, Fixtures and Improvements in the Fourth Expansion Premises.
Tenant acknowledges that it has arranged with the prior tenant of the Fourth
Expansion Premises to assume any and all payments on certain furniture,
fixtures, improvements and other personal property, inclusive of associated
existing cabling and telephone lines (the “FF&E”), which was placed at the
Fourth Expansion Premises by Landlord’s prior tenant. Accordingly, the FF&E
shall remain on the Fourth Expansion Premises as of the Effective Date.
Notwithstanding anything to the contrary contained in this Section, Tenant
acknowledges that Landlord shall have no liability to Tenant based upon any
adverse or other claims of third parties against the FF&E, Tenant acknowledging
that Landlord has no interest in the FF&E; provided, however, that nothing
contained herein shall be construed to relieve Landlord of its obligation no to
remove or move any FF&E pursuant to Section 7 of this Agreement. Tenant shall be
obligated to remove the FF&E from the Fourth Expansion Premises on or prior to
the Fourth Expansion Premises Expiration Date, on the terms and conditions
applicable to the other portions of the Premises under the Lease. Tenant agrees
to indemnify, defend and hold Landlord harmless from any liability or lien
arising out of the payment, non-payment, or use of the FF&E.   5.   Early
Possession. Subject to the rights of the prior tenant of Landlord currently
occupying the Fourth Expansion Premises, Tenant shall be permitted access to the
Fourth Expansion Premises prior to the Fourth Expansion Premises Commencement
Date for the purpose of installing over standard equipment or fixtures
(including Tenant’s data and telephone equipment) in the Fourth Expansion
Premises. Prior to any such entry upon the Fourth Expansion Premises, Tenant
shall deliver to Landlord evidence of the satisfaction of Tenant’s insurance
obligations set forth in the Lease. Any such occupancy of the Premises by Tenant
prior to the Fourth Expansion Premises Commencement Date shall be subject to all
applicable provisions of the Lease (including, without limitation, the indemnity
and insurance provisions of Lease Sections 12 and 13) other than the obligation
for the payment of Base Rent and Escalation Rent.   6.   Surrender of Existing
Tenant. Notwithstanding anything contained in this Fourth Amendment to the
contrary, Landlord’s obligations and Tenant’s rights under this Fourth Amendment
shall be contingent upon Landlord’s ability to cause the tenant currently
occupying the Fourth Expansion Premises to vacate and surrender the Fourth
Expansion Premises to Landlord by January 10, 2006, on such terms and conditions
as are acceptable to Landlord, in its sole and absolute discretion. This
Amendment shall be voidable by Landlord or Tenant if Landlord is not able to
procure such surrender.   7.   As-Is/Cleaning of Fourth Expansion Premises.
Except to the extent specifically otherwise provided in this paragraph, Landlord
shall deliver and Tenant shall accept the Fourth Expansion Premises to Tenant on
the Fourth Expansion Premises Commencement Date in an “as is” condition with no
alterations or improvements being made by Landlord. However, Landlord agrees to
clean the Fourth Expansion Premises after the tenant currently occupying the
Fourth Expansion Premises vacates the Fourth Expansion Premises; provided,
however, Landlord shall not remove or move any FF&E in the Fourth Expansion
Premises.   8.   Miscellaneous.

a. Landlord and Tenant acknowledge and agree that this Amendment is subject to
Landlord’s receiving from its mortgagee(s) approval of all of the terms
contained herein.
b. Initially capitalized terms used herein shall have the same meaning as those
defined in the

3



--------------------------------------------------------------------------------



 



Original Lease, the First Amendment, the Second Amendment or the Third
Amendment, as applicable, unless expressly contradicted in this Amendment.
c. The submission of the Amendment is only an invitation to deal and shall not
be deemed an offer by Landlord. Only a fully executed and delivered Amendment
shall bind the parties hereto.
d. In the event of a conflict between the provisions of this Amendment and those
of the Lease, the provisions of this Amendment shall control. Except for
purposes of determining whether a conflict exists between the Lease and this
Amendment, the term “Lease” as used herein shall include the provisions of the
Original Lease, the First Amendment, the Second Amendment the Third Amendment
and this Amendment. This Amendment is deemed to have been jointly prepared by
the parties, and shall not be interpreted against any party as drafter.
e. Except as expressly provided herein, all of the terms and provisions
contained in the Lease remain unmodified.
          IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment
as of the date first set forth above.

                         
 
                        “TENANT”           “LANDLORD”
 
                        IXIA, a California corporation (formerly known      
MALIBU CANYON OFFICE PARTNERS, as IXIA COMMUNICATIONS, INC., a California
corporation)       LLC, a California limited liability company
 
                                        By:   MB Real Estate, Inc., a California
By:        /s/ R. W. Bass           corporation, Managing Member                
     
 
                        Print Name:        R. W. Bass           By:         /s/
Jeffrey A. Johnston
 
                       
 
                            Jeffrey A. Johnston, Its:        Executive Vice
President, Operations                     Vice President                      
 
                        By:         /s/ Tom Miller                              
       
 
                        Print Name:         Tom Miller                
 
                       
 
                        Its:        Chief Financial Officer                    
                 

4



--------------------------------------------------------------------------------



 



EXHIBIT “A”
FLOOR PLAN OF FOURTH EXPANSION PREMISES

5